Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elections/Restrictions
Applicant’s election without traverse of apparatus claims 8-20 filed 7/14/20 is recorded. Claims 1-7 are withdrawn.  

Claim Rejections - 35 USC § 103

Claims 8-9 and 15-16 are rejected under 35 USC 103a as being unpatentable over Kai US 2004/0051660 in view of Chudleigh Jr. US 4058809.  

As to claim 8, Kai teaches a system for navigating a vehicle, comprising (esp. c.f. fig.1): a radar system that transmits a linear frequency modulated signal into an environment of the vehicle and receives a reflection of the linear frequency modulated signal from an object in the environment (esp. c.f. [0039], which teaches modulator outputs linear voltage signal for FM modulation wherein transmitter 2 generates the wave subjected to FM modulation according to the FM modulation voltage signal; the wave that has been outputted from the transmit antenna 4 is then reflected by target 5 and inputted to the receive antenna 6); and a processor configured to partition the reflection into a plurality of streams to obtain a Doppler frequency that exceeds a maximum Doppler frequency of the radar ([0039] teaches the EM wave is divided into two 
Kai doesn’t expressly teach the concept of equal time duration as amended.
However, please N.B., the concept of partitioning a reflection into equal time duration is well-understood, e.g. c.f. abstract of Chudleigh, which teaches dividing into equal time intervals in the Doppler art. 
It would be obvious to modify Kai by partitioning reflection into equal time duration as taught by Chudleigh for the benefit of modulating the Doppler frequency, wherein modulating the Doppler frequency is the main spirit of Kai.      As to claim 9, Kai and Chudleigh teaches the system of claim 8, wherein the processor is further configured to partition the reflection into the plurality of streams in response to an external input (esp. c.f. Kai [0039] teaches the EM wave is divided into two waves by power divider 3 wherein the external input may be considered any of the fourier transformation inputs or inputs in [0022]).     As to claim 15, Kai teaches a vehicle, comprising (esp. c.f. Kai fig.1): a radar system that transmits a linear frequency modulated signal into an environment of the vehicle and receives a reflection of the linear frequency modulated signal from an object in the environment (esp. c.f. Kai [0039], which teaches modulator outputs linear voltage signal for FM modulation wherein transmitter 2 generates the wave subjected to FM modulation according to the FM modulation voltage signal; the wave that has been outputted from the transmit antenna 4 is then reflected by target 5 and inputted to the receive antenna 6); and a processor configured to 
Kai doesn’t expressly teach the concept of equal time duration as amended.
However, please N.B., the concept of partitioning a reflection into equal time duration is well-understood, e.g. c.f. abstract of Chudleigh, which teaches dividing into equal time intervals in the Doppler art. 
It would be obvious to modify Kai by partitioning reflection into equal time duration as taught by Chudleigh for the benefit of modulating the Doppler frequency, wherein modulating the Doppler frequency is the main spirit of Kai.     As to claim 16, Kai and Chudleigh teaches the system of claim 15, wherein the processor is further configured to partition the reflection into the plurality of streams in response to an external input (esp. c.f. Kai [0039] teaches the EM wave is divided into two waves by power divider 3 wherein the external input may be considered any of the fourier transformation inputs or inputs in [0022] of Kai).
Claim Objections
Claims 10-14 and 17-20 are objected to for depending upon rejected base claims 8 and 15, respectively, but would otherwise be allowable.   

Response to Remarks
Applicant’s remarks filed 11/9/20 are respectfully moot in view of the new grounds of rejection necessitated by amendment. In particular, while Kai doesn’t expressly teach the concept of equal time duration as amended, please N.B., the concept of partitioning a reflection into equal time duration is well-understood, e.g. c.f. abstract of Chudleigh, which teaches dividing into equal time intervals in the Doppler art. It would be obvious to modify Kai by partitioning reflection into equal time duration as taught by Chudleigh for the benefit of modulating the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/Bo Fan/
Examiner, Art Unit 3646